Appellate Case: 21-6147     Document: 010110697911       Date Filed: 06/16/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                           June 16, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 21-6147
                                                    (D.C. Nos. 5:10-CR-00154-F-3 &
  MARCUS DEWAYNE OAKES,                                   5:09-CR-00081-F-1)
                                                             (W.D. Okla.)
        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HARTZ, BALDOCK, and McHUGH, Circuit Judges.
                   _________________________________

       Marcus Dewayne Oakes appeals the district court’s imposition of a 5-month

 term of imprisonment in connection with the revocation of his term of supervised

 release. Exercising jurisdiction pursuant to 28 U.S.C. § 1291, we affirm the sentence.

                                I.     BACKGROUND

       In 2009 and 2011, the district court sentenced Mr. Oakes to terms of

 incarceration and supervised release in two unrelated cases. In the first case,



       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Federal Rule of Appellate Procedure 32.1 and Tenth Circuit Rule 32.1.
Appellate Case: 21-6147    Document: 010110697911       Date Filed: 06/16/2022       Page: 2



 Mr. Oakes pleaded guilty to using and brandishing a firearm during a crime of

 violence, and the district court sentenced him to 84 months’ imprisonment and a

 four-year term of supervised release. In the second case, Mr. Oakes pleaded guilty to

 distributing crack cocaine, and the district court sentenced him to 37 months’

 imprisonment and a three-year term of supervised release. The district court ordered

 the second term of imprisonment to run consecutive to the first and ordered the terms

 of supervised release to run concurrently.

       Mr. Oakes’s terms of supervised release began on December 5, 2018.

 Mr. Oakes’s probation officer notified the district court that Mr. Oakes violated

 conditions of supervision on six separate occasions. The violations largely revolved

 around Mr. Oakes’s continued marijuana usage. On October 13, 2021, Mr. Oakes’s

 probation officer submitted identical petitions in both cases for a warrant or summons

 to revoke Mr. Oakes’s supervised release. The probation officer alleged two

 violations: (1) Mr. Oakes submitted seven urine samples that tested positive for

 marijuana throughout 2021 and admitted to using marijuana and (2) Mr. Oakes

 submitted three diluted urine specimens in 2021 and failed to submit twelve urine

 specimens as required by the terms of supervised release. The district court

 authorized the issuance of summons in both cases and held a consolidated revocation

 hearing. The United States Sentencing Guidelines (“Guidelines”) range for violating

 the conditions of supervised release in the first case was 5–11 months’ imprisonment

 and a three-year term of supervised release. For violating the conditions of

 supervised release in the second case, the Guidelines range was 7–13 months’

                                              2
Appellate Case: 21-6147     Document: 010110697911        Date Filed: 06/16/2022     Page: 3



 imprisonment and a three-year term of supervised release. Pursuant to 18 U.S.C.

 § 3583(g)(3)–(4), revocation was mandatory because Mr. Oakes submitted positive

 urine specimens and failed to provide urine specimens entirely on several occasions.

 The probation officer recommended 7 months’ incarceration and a two-year term of

 supervised release.

        At the revocation hearing, the district court heard argument from both parties

 regarding the appropriate disposition. Mr. Oakes’s counsel discussed Mr. Oakes’s

 medical history at length and highlighted ongoing complications from a previous

 surgical procedure. Mr. Oakes himself addressed the court and explained his

 marijuana usage largely related to pain from those ongoing medical issues.

        Following argument, the district court explained, “I am going to, if you will,

 bend over backwards and impose a sentence of incarceration at the bottom of the

 guideline range, which is a sentence of five months of incarceration to be followed

 by 24 months of supervised release,” a sentence that the district court stated was

 “sufficient but not greater than necessary to achieve the statutory objectives of

 sentencing.” ROA Vol. III at 17. In explaining its decision, the district court noted

 Mr. Oakes’s “extraordinarily serious” criminal history as well as his previous

 violations of supervised release. Id. at 18. Specifically, the district court explained,

 “if Mr. Oakes’ underlying offenses were not related to drugs or violence, then I might

 be much more inclined just to wash my hands of the matter today[;] . . . [h]owever,

 the two underlying instant offenses that I’ve got are extraordinarily serious,” and

 “[a]lso in the mix is the approximately six previous notifications that have come to

                                             3
Appellate Case: 21-6147       Document: 010110697911     Date Filed: 06/16/2022      Page: 4



 the [c]ourt” from probation regarding other violations. Id. at 18. The district court

 then stated, “I take into account all of the Section 3553 factors as well as the breach

 of trust inherent in a violation of supervised release,” before imposing the 5-month

 sentence. Id. at 19.

        Following the district court’s revocation of Mr. Oakes’s supervised release and

 imposition of a sentence, counsel for Mr. Oakes explained Mr. Oakes required

 additional surgery. The district court ordered Mr. Oakes to self-surrender following

 the surgery, approximately three months after the revocation hearing. Mr. Oakes filed

 a timely notice of appeal.

                                   II.   DISCUSSION

        “We will not reverse a sentence following revocation of supervised release if

 the record establishes the sentence is reasoned and reasonable.” United States v.

 Handley, 678 F.3d 1185, 1188 (10th Cir. 2012) (internal quotation marks omitted). A

 reasoned sentence “is one that is procedurally reasonable,” while a reasonable

 sentence “is one that is substantively reasonable.” United States v. McBride, 633 F.3d

 1229, 1232 (10th Cir. 2011) (internal quotation marks omitted). Procedural review

 “asks whether the sentencing court committed any error in calculating or explaining

 the sentence,” while substantive review “involves whether the length of the sentence

 is reasonable given all the circumstances.” United States v. Alapizco-Valenzuela, 546

 F.3d 1208, 1214–15 (10th Cir. 2008) (quotation marks omitted). We review sentences

 for reasonableness under a deferential abuse of discretion standard. United States v.

 Huckins, 529 F.3d 1312, 1317 (10th Cir. 2008).

                                            4
Appellate Case: 21-6147    Document: 010110697911        Date Filed: 06/16/2022    Page: 5



       On appeal, Mr. Oakes argues the district court “failed to give full

 consideration and weight to all of the 18 U.S.C. § 3553 factors, specifically including

 but not limited to § 3553(a)(2)(D), as well as any consideration of 18 U.S.C. § 3582

 which prohibits imposing imprisonment to promote rehabilitation.” Appellant Br. at

 6. Specifically, Mr. Oakes argues the district court (1) “ignored Congress’ mandate to

 provide him with the needed medical care and correctional treatment in the most

 effective manner,” (2) imposed a sentence of incarceration when “imprisonment is

 not an appropriate means of promoting his correction and rehabilitation,” (3) failed to

 consider the availability of appropriate substance abuse programs, and (4) imposed a

 sentence of incarceration “which was greater than necessary in this case.” Id. at 9, 11,

 13–14. Because the sentence was both reasoned and reasonable, however, we affirm.1

       Mr. Oakes did not object to his sentence on procedural grounds at sentencing,

 nor does he raise a plain error argument on appeal. See United States v. Wireman,

 849 F.3d 956, 961–62 (10th Cir. 2017) (explaining a defendant must

 “contemporaneously object in the district court to the method by which the district

 court arrived at a sentence” in order “to avoid plain error review on appeal of any

 alleged procedural flaw”). Because he does not make a plain error argument at all on

 appeal, he has waived plain error review of any procedural reasonableness claim. See

 United States v. Fagatele, 944 F.3d 1230, 1239 (10th Cir. 2019) (explaining this



       1
        It is not clear from Mr. Oakes’s brief whether he is challenging his sentence
 on procedural or substantive reasonableness grounds. We therefore address both the
 procedural and substantive reasonableness of the sentence.
                                            5
Appellate Case: 21-6147    Document: 010110697911         Date Filed: 06/16/2022     Page: 6



 court may consider a plain error argument in a criminal case if raised in a reply

 brief); see also United States v. Leffler, 942 F.3d 1192, 1196 (10th Cir. 2019)

 (“When an appellant fails to preserve an issue and also fails to make a plain-error

 argument on appeal, we ordinarily deem the issue waived.”). Regardless, the sentence

 imposed was procedurally reasonable.

       Procedural errors include “failing to calculate (or improperly calculating) the

 Guidelines range, treating the Guidelines as mandatory, failing to consider the

 § 3553(a) factors, selecting a sentence based on clearly erroneous facts, or failing to

 adequately explain the chosen sentence.” Gall v. United States, 552 U.S. 38, 51

 (2007). The district court did not fail to calculate or improperly calculate the

 Guidelines range, nor did it treat the Guidelines as mandatory. The district court

 explained its decision was based on Mr. Oakes’s prior criminal history and previous

 supervised release violations, and there is no evidence these conclusions were based

 on erroneous facts. The district court also explicitly stated it considered the § 3553(a)

 factors throughout its discussion of Mr. Oakes’s personal circumstances and history

 and the nature of his criminal offenses and supervised release violations. The

 sentence was therefore procedurally reasonable.

       In addition, looking to “all the circumstances” in light of the factors set forth

 in 18 U.S.C. § 3553(a), we conclude the sentence was substantively reasonable.

 Alapizco-Valenzuela, 546 F.3d at 1214 (quotation marks omitted). A

 within-Guidelines sentence such as this one is presumptively reasonable. United

 States v. Gambino-Zavala, 539 F.3d 1221, 1232 (10th Cir. 2008). In reaching its

                                             6
Appellate Case: 21-6147    Document: 010110697911         Date Filed: 06/16/2022      Page: 7



 sentencing decision, the district court explicitly considered the two underlying instant

 offenses, which it described as “extraordinarily serious,” as well as “the

 approximately six previous notifications that have come to the [c]ourt” regarding

 other violations. ROA Vol. III at 18. The district court then stated, “I take into

 account all of the Section 3553 factors as well as the breach of trust inherent in a

 violation of supervised release.” Id. at 19. Given Mr. Oakes’s past criminal history

 and continued violations of his supervised release, the district court’s decision to

 impose a sentence at the low-end of the Guidelines recommendation was not outside

 the realm of “rationally permissible choices.” United States v. McComb, 519 F.3d

 1049, 1053 (10th Cir. 2007).

       While the district court might have weighed the § 3553(a) factors differently,

 Mr. Oakes has not shown that the district court’s sentence was substantively

 unreasonable—only that he wishes it had reached a different conclusion by putting

 more weight on certain factors such as his physical health and need for

 rehabilitation.2 And in this case, as in many cases, there is a “range of possible

 outcomes the facts and law at issue can fairly support,” but we “defer to the district

 court’s judgment so long as it falls within the realm of rationally available choices.”

 Id. The district court’s sentence is substantively reasonable because it fell within the



       2
         To the degree that Mr. Oakes argues the district court did not properly
 consider his medical needs, this is unsubstantiated by the record. The district court
 heard testimony and argument on Mr. Oakes’s medical condition and even deferred
 his appearance to serve his sentence for three months to allow him the opportunity to
 have a necessary surgery.
                                             7
Appellate Case: 21-6147   Document: 010110697911        Date Filed: 06/16/2022   Page: 8



 range of permissible sentencing choices and was supported by a consideration of

 § 3553(a) factors, specifically Mr. Oakes’s criminal history and repeated violations

 of supervised release.

                                III.   CONCLUSION

       For these reasons, we AFFIRM the sentence.




                                            Entered for the Court


                                            Carolyn B. McHugh
                                            Circuit Judge




                                           8